REASONS FOR ALLOWANCE
Claims 2, 3, and 4 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combinations of claims 2, 3, and 4. Faes et al. (WO 2016/107680 A1) and Chonan (U.S. Patent No. 7,427,248 B2), the closest prior art, do not individually or in combination disclose or render obvious the claim combination comprising, inter alia, that the internal surface is formed in a line-symmetrical shape with respect to a straight line passing through the rotation center of the primary pulley and the rotation center of the secondary pulley, on a plane orthogonal to a rotation center axis of the secondary pulley in a portion covering the outer circumference portion of the secondary pulley; the internal surface is formed in an elliptic shape, on the plane orthogonal to a rotation center axis of the secondary pulley in the portion covering the outer circumference portion of the secondary pulley; and the internal surface is formed in a shape that follows a trajectory drawn by the radially outside end of the belt further radially outside than the outer circumference portion of the secondary pulley during rotation of the secondary pulley in the portion covering the outer circumference portion of the secondary pulley.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D YABUT/Primary Examiner, Art Unit 3656